Citation Nr: 9931325	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  94-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had service from June 1951 to February 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  

The case was previously REMANDED by the Board in July 1996 
for additional development.  The case has been returned to 
the Board for review.


FINDINGS OF FACT

1.  Service connection for left eye injury and macular 
degeneration was denied by the RO in unappealed rating 
decision in July 1982.

2.  The additional evidence submitted since the July 1982 
rating decision is new, relevant, and directly relates to the 
issue at hand.


CONCLUSION OF LAW

The additional evidence received since the July 1982 rating 
decision constitutes new and material evidence to reopen the 
veteran's claim for service connection for residuals of a 
left eye injury.  38 U.S.C.A. §§  5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Service connection for residuals of a left eye injury was 
previously denied in a July 1982 rating decision.  The 
veteran did not appeal this decision and it became final.  
The evidence considered at the time of the July 1982 decision 
included the veteran's claim for service connection, service 
medical records, statement in support of the veteran's claim, 
and private and VA medical records.  Only the veteran's 
February 1953 separation examination and copies of daily 
sickly reports from December 1951 to July 1952 were available 
as his service medical records were presumed to have been 
destroyed in the 1973 fire at the St. Louis, Missouri Records 
Center.  His separation examination revealed distant vision 
of 20/200 in this left eye and an alternating strabismus and 
defective vision were noted.  A July 1980 private medical 
statement indicated that corrected visual acuity in the left 
eye was 20/400 and the diagnoses included myopia and 
amblyopia of the left eye.  In a July 1981 VA examination, 
the veteran reported that he injured his left eye during 
service when a fragment from a bomb hit his left eye.  The 
diagnoses included refractive error, high in the left eye, 
developmental associated with macular degeneration (pigment 
deposits in the left eye), with no fragment (bomb injury) 
found in the left eye.  Support statement from the veteran's 
sister and friend indicated that the veteran had difficulty 
with his left eye following service.  In the July 1982 rating 
decision, the RO denied service connection for the left eye 
disability to include injury and macular degeneration on the 
basis that no injury was found at time of discharge and that 
no had been presented showing a nexus between the veteran's 
current left eye disability and service.  The veteran did not 
appeal this decision.

VA medical records from December 1985 to April 1992 show 
findings of a macular scar secondary to artillery fragment 
in Korea and massive posterior pole scarring of the left 
eye.  In a December 1995 VA eye clinic treatment record, the 
veteran's past history included trauma to the left eye with 
artillery fragments during service and commotic retinae with 
low vision, peripapillary staphyloma of the left eye, tilted 
discs, and suspected glaucoma.  The assessment included 
massive chorioretinal atrophy of posterior pole of the left 
eye with staphyloma around the optic nerve head and optic 
atrophy, probable choroidal rupture, inferior and partial 
scleral rupture around the optic nerve head giving 
staphyloma probably secondary to axial myopia; glaucoma 
suspect (borderline intraocular pressure, questionable optic 
nerve head) with optic nerve head tilting on the right and 
flat, stretched atrophic optic nerve head on the left 
secondary to trauma; refractive error/presbyopia; and 
questionable adult onset diabetes mellitus without signs of  
background diabetic retinopathy.
 
The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no showing of a nexus of the veteran's current left 
eye disability to his service other than his contentions.  
Now, there is evidence of nexus of the veteran's current left 
eye disability to service.  The Board has been presented with 
competent evidence that he has an eye disability due to 
trauma (artillery fragment).  This evidence meets the 
definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991). 


ORDER

The claim for service connection for residuals of a left eye 
injury is reopened.


REMAND

As noted above, the Board has determined that the veteran's 
claim for service connection for residuals of a left eye 
injury is reopened, thus, the RO must address this issue.

Moreover, in June 1999, the veteran submitted additional 
evidence in support of his claim.  However, this evidence was 
submitted directly to the Board, and thus, the RO has not had 
the opportunity to review such evidence.  The veteran did not 
waive consideration of this evidence by the RO.
 
In evaluating the claim, the Board, in June 1999, requested a 
medical expert opinion.  In a July 1999 opinion, Robert D. 
Wertz, M.D., indicated that he reviewed documents from 1985 
to May 1999 which showed a decline vision secondary to 
progression of the macular disease.  Dr. Wertz stated that it 
was impossible to say with absolute certainty whether the 
findings in the left eye represent the sequelae of high 
myopia with degeneration of the posterior pole of the eye or 
the result of severe ocular trauma.  Dr. Wertz recommended 
further evaluation of the veteran's left eye.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for VA examination.  The claims folder 
and a copy of this remand should be made 
available to the examiner.  The examiner 
should review all medical records and 
evidence contained in the claims file.  
The DD 214 includes a notation that no 
wounds were received as a result of 
action with the enemy.  The examiner 
should provide an opinion of whether the 
evidence supports the conclusion that it 
is as likely as not that the veteran's 
current left eye disability resulted 
from his reported left eye injury during 
service.   

2.  The RO should consider the 
additional evidence submitted by the 
veteran in June 1999.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals








